Case 1:20-cv-00685-EK-LB Document 38-1 Filed 07/20/20 Page 1 of 3 PageID #: 272



108-20/JJW
FREEHILL HOGAN & MAHAR, LLP
Withdrawing
Withdrawing Attorneysfor for Bouchard Transportation
Co., Inc. Barge B. No. 280 in rem and B. No. 280 Corp.
80 Pine Street — 25th Floor
               – 25th
New York, New York 10005
(T): (212) 425-1900 1| (F): (212) 425-1901
John J. Walsh, Esq.
Walsh@freehill.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------x
                                                                              x
CADDELL DRY DOCK AND REPAIR CO., INC.,
                                                                                  1:20-cv-00685-EK-LB
                                   Plaintiff,

                             -against-

BOUCHARD TRANSPORTATION CO., INC., in personam,
                                            personam,
BARGE B. NO. 280, in rem, and B. NO. 280 CORP., in
personam,
personam,

                                    Defendants.
-----------------------------------------------------------------------------x
                                                                             x
McALLISTER TOWING OF NARRAGANSETT BAY, LLC,
McALLISTER TOWING OF NEW YORK, LLC, PORTLAND
TUGBOAT, LLC and STEELSTRAN INDUSTRIES, INC.,

                                  Intervening Plaintiffs,

                             -against-

BOUCHARD TRANSPORTATION CO., INC. in personam
                                     personam and
BARGE B. NO. 280, in rem,

                                  Defendants.
----------------------------------------------------------------------------x
                                                                            x

     DECLARATION OF JOHN J. WALSH IN SUPPORT OF FREEHILL HOGAN &
            LLP’S MOTION FOR LEAVE TO WITHDRAW AS COUNSEL TO
      MAHAR LLP'S
     BOUCHARD TRANSPORTATION CO., INC. BARGE B. NO. 280, IN
                                                         IN REM, AND
                     B. NO. 280 CORP., IN
                                       IN PERSONAM
                                          PERSONAM




529018.1
529018.1
Case 1:20-cv-00685-EK-LB Document 38-1 Filed 07/20/20 Page 2 of 3 PageID #: 273




                                                                                 U.S.C 1746
           JOHN J. WALSH hereby declares under penalty of perjury pursuant to 28 U.S.0

the following:

           1.    I am an attorney duly admitted to practice before the Courts of the State of New

York and before this Honorable Court. I am a partner in the law firm of Freehill Hogan & Mahar

LLP ("Freehill"),
    (“Freehill”), counsel to Bouchard Transportation Co., Inc., in personam,
                                                                   personam, Barge B. No. 280,

in rem, and B. No. 280 Corp., in personam,
                                 personam, in the captioned matter.

           2.    Freehill has been counsel of record in this matter and other matters in this District

in which Bouchard Transportation and its affiliates and their vessels are defendants ("Bouchard
                                                                                     (“Bouchard

entities”). Freehill entered an appearance in this matter on March 25, 2020. As part of Freehill's
entities").                                                                             Freehill’s

representation of the Bouchard entities in this matter, Freehill has answered the Complaint and

the Intervenors’
    Intervenors' Complaint, filed a Statement of Interest in the arrested Vessel and attended

several telephonic conferences before Magistrate Judge Bloom. This case remains in its early

stages, and discovery is not yet closed.

           3.    Freehill has since been discharged from representing Bouchard in connection with

this matter and all other cases in this District in which the Bouchard entities are Defendants. In

an email exchange on July 15, 2020, Morton S. Bouchard, III, the President and CEO of

Bouchard Transportation Co., Inc., confirmed that the undersigned was to withdraw from

representation of the Bouchard entities in this and all pending matters. A copy of the email

exchanges is attached as Exhibit A. Freehill has accepted and agreed to the discharge by

                         entities’ request that FHM withdraw as counsel of record in all
Bouchard and to Bouchard entities'

pending matters including the instant case.

           4.    In connection with the services Freehill has performed in this matter, Bouchard

has incurred $6,422.14 in attorneys'
                          attorneys’ fees/costs (not including services performed in June and


                                                   2
529018.1
529018.1
Case 1:20-cv-00685-EK-LB Document 38-1 Filed 07/20/20 Page 3 of 3 PageID #: 274




July 2020.) Freehill invoiced Bouchard for these fees/costs in the ordinary course on March 31,

                                 2020. Bouchard has failed or refused to pay Freehill's
2020, April 30, 2020 and July 2, 2020.                                       Freehill’s invoices

in this and other matters. Bouchard has not made any arrangements to pay same. In accordance

with Local Rule 1.4, FHM claims a retaining lien.

           5.     At a Status Conference on July 15, 2020, before the Honorable Lois Bloom, I

advised the Court of the discharge of Freehill and asked for a stay of 30 days to permit Bouchard

to obtain new counsel. Judge Bloom was then advised by opposing counsel that the firm of K &

L Gates would be substituting for the Freehill firm in this matter. The Court ordered Substitution

of Counsel to be filed within 14 days. However, I later spoke to the partner at K & L Gates who

is advising Bouchard on this and other matters and he advised me that it is not certain K & L

Gates would be substituting as counsel in this matter. It therefore may not be possible to

substitute counsel by July 29 and hence, this Motion. Accordingly, I ask the Court to reconsider

my request to the Court that Bouchard be granted 30 days to obtain new counsel.


           I hereby declare pursuant to 28 U.S.C. § 1746 that the foregoing is true and accurate to

the best of my knowledge, information and belief under penalty of perjury.



                                               ______________________
                                                   John J. Walsh

Dated: New York, New York
       July 20, 2020




                                                  3
529018.1
529018.1
